Opinion by
Henderson, J.,
This case was heard with another appeal by the same defendant from the court of oyer and terminer of Columbia county in which an opinion is now handed down. The same question was involved in each case and for the reasons given in the appeal from the judgment of the court of oyer and terminer this judgment is reversed and the record remitted to the court below with direction to re-form the first sentence against the defendant to comply with the provisions of the act of May 10, 1909.